Citation Nr: 9909815	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-03 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected left ear hearing loss, currently rated as 
10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
evaluation for service-connected residuals of laceration of 
right middle finger.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1979 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in pertinent 
part, denied the appellant's claims for: (1) an increased 
disability evaluation, in excess of 10 percent, for service-
connected left ear hearing loss; and (2) entitlement to 
service connection for tinnitus.  The appellant filed a 
notice of disagreement regarding these issues in November 
1996.

In January 1997, the RO issued a statement of the case (SOC) 
addressing the issues of: (1) an increased disability 
evaluation, in excess of 10 percent, for service-connected 
left ear hearing loss; and (2) entitlement to service 
connection for tinnitus.  The SOC also denied service 
connection for right ear hearing loss.  Thereafter, the 
appellant perfected his appeal pertaining to all three of 
these issues.

During the pendency of this appeal, the appellant filed a 
claim for an increased (compensable) disability rating for 
his service-connected residuals of laceration of right middle 
finger.  In June 1997, the RO rendered a decision (contained 
in a Supplemental Statement of the Case) denying the 
appellant's claim for an increased (compensable) disability 
rating for his service-connected residuals of laceration of 
right middle finger.  Thereafter, the appellant filed a 
timely notice of disagreement and substantive appeal of this 
issue.

In October 1997, the RO issued a rating decision granting 
service connection for tinnitus and assigning thereto a 10 
percent disability rating, effective June 1996. Accordingly, 
the appellant's appeal with respect to this issue is deemed 
to be satisfied.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997)(where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

For the reasons addressed below, the Board concludes that a 
Remand is necessary to allow for an informed decision on the 
veteran's claims for entitlement to service connection for 
right ear hearing loss and entitlement to an increased 
disability rating for service-connected residuals of 
laceration of right middle finger.  Accordingly, these issues 
will be discussed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  A VA audiological examination of the veteran's left ear 
hearing loss, performed in August 1996, revealed average 
puretone thresholds, at 1000, 2000, 3000, and 4000 hertz 
levels, of 78 decibels and a speech recognition ability of 0 
percent correct.  Based on this examination, the veteran has 
Level XI hearing in the left ear.

3.  A VA audiological examination of the veteran's left ear 
hearing loss, performed in May 1997, revealed average 
puretone thresholds, at 1000, 2000, 3000, and 4000 hertz 
levels of 85 decibels and a speech recognition ability of 0 
percent correct.  Based on this examination, the veteran has 
Level XI hearing in the left ear.

4.  The veteran's right ear is not service-connected and is 
shown to be within normal limits.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected hearing loss, left ear, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.85, 4.86, 4.87, Tables VI and VII, Diagnostic Codes 
6100-6110 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  His assertion that his 
service-connected left ear hearing loss has increased in 
severity is plausible. See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (where a veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  When the issue involves a claim for 
an increased rating for hearing loss, the applicable rating 
will be determined by applying the numerical values listed in 
the audiological examination report to the applicable rating 
tables.  38 C.F.R. §§ 4.85, 4.87 (1998).  Under these 
criteria, the severity of a hearing loss disability is 
determined by application of a rating schedule that 
establishes 11 auditory acuity levels, ranging from Level I 
(for essentially normal acuity) through Level XI (for 
profound deafness).  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110 (1998).  

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The rating schedule is set forth in 38 C.F.R. § 4.85  
(1997) of VA's Schedule for Rating Disabilities (Schedule).  
When only one ear is service-connected for hearing loss, the 
nonservice-connected ear is evaluated as normal for rating 
purposes; normal hearing is level I hearing.  38 C.F.R. 
§ 4.85, Table IV (1998); VAOPGCPREC 32-97 (July 1, 1997).  
Evaluations derived from the rating schedule are intended to 
make proper allowance for improvement by hearing aids. 
38 C.F.R. § 4.86 (1998).  Therefore, the veteran's use of 
hearing aids does not itself warrant a higher rating.  
Impairment of audio acuity is meant as organic hearing loss 
for speech. 38 C.F.R. § 4.87 (1998).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The report of the veteran's most recent complete VA 
audiological examination, performed in May 1997, shows that 
the average pure tone thresholds at the 1000, 2000, 3000 and 
4000 hertz levels, was 85 decibels in the left ear.  The 
report also noted a speech recognition score of 0 percent in 
the left ear.  Under the criteria set forth in the Schedule, 
the veteran's left ear hearing loss is assigned Level XI.  

The veteran's previous VA audiological examination, dated 
June 1996, shows that the average pure tone thresholds at the 
1000, 2000, 3000 and 4000 hertz levels, was 78 decibels in 
the left ear, and that the veteran's left ear exhibited a 
speech recognition score of 0 percent in the left ear.  Under 
the criteria set forth in the Schedule, the hearing loss 
exhibited by the veteran's left ear on this examination is 
assigned Level XI.

An opinion by the VA General Counsel, VAOPGCPREC 32-97 (July 
1, 1997), held that if a claimant has service-connected 
hearing loss in one ear and nonservice-connected hearing loss 
in the other ear, the hearing in the ear having the 
nonservice-connected loss should be considered normal for 
purposes of computing the service-connected disability 
rating, unless the claimant is totally deaf in both ears.  As 
noted in that opinion, the statutory scheme generally 
authorizes compensation for service-connected disabilities 
only, see 38 U.S.C.A. §§ 101(13), 1110, and 1131, and does 
not permit a combination of ratings for service-connected 
disabilities for compensation purposes. See 38 U.S.C.A. 
§§ 1157; 38 C.F.R. § 3.323 (1997).  In a recent case, Boyer 
v. West, 12 Vet. App. 142 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the Secretary's 
interpretation was valid and controlling.

The report of the veteran's May 1997 VA audiological 
examination noted that his hearing ability in the right ear 
was "within normal limits."  Accordingly, the veteran's 
nonservice-connected right ear hearing loss is assigned Level 
I for rating purposes.

When the formula in Table VII for determining the disability 
evaluation is applied, using a Level I designation for the 
veteran's nonservice-connected right ear hearing loss and 
Level XI for his service-connected left ear hearing loss, the 
result is a 10 percent disability rating for the veteran's 
service-connected left ear hearing loss.  38 C.F.R. § 
4.85(b), Table VII (1998). 

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected left ear 
hearing loss; however, as noted above, in Lendenmann, supra, 
the United States Court of Appeals for Veterans Claims held 
that the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are rendered.  Based on the 
application of the rating criteria to the audiometric 
evidence in this case, an increased disability rating for the 
veteran's service-connected hearing loss, left ear, may not 
be granted.

The preponderance of the objective evidence, consisting of 
numerical results from VA audiological testing and the 
application of the rating schedule to the results, is against 
a finding of entitlement to an increased disability 
evaluation in excess of 10 percent for hearing loss, left 
ear.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, §§ 4.85, 
4.87, Diagnostic Code 6100.

In reaching its decision in this matter, the Board considered 
the application of an extraschedular rating.  The applicable 
law in this regard provides the following:

To accord justice . . . to the 
exceptional case where the schedular 
evaluations are found to be 
inadequate, the Under Secretary for 
Benefits or the Director, 
Compensation and Pension Service, 
upon field station submission, is 
authorized to approve on the basis 
of the criteria set forth in this 
paragraph an extra-schedular 
evaluation commensurate with the 
average earning capacity impairment 
due exclusively to the service-
connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A 
finding that the case presents such 
an exceptional or unusual disability 
picture with such related factors as 
marked interference with employment 
or frequent periods of 
hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1) (1998).

The Board finds that the evidence does not show that this is 
such an exceptional case to warrant referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  There is no indication that the rating 
schedule for evaluating hearing loss is inadequate in this 
case.  As noted above, the assignment of evaluations for 
hearing loss involves a "mechanical application of the rating 
schedule" to the audiometric findings.  Lendenmann, supra.  
There are no findings of hospitalizations or industrial 
impairment due solely to his left ear hearing loss that is 
not covered by the rating schedule or contemplated in the 
disability rating assigned.  At the hearing before the RO in 
October 1997, the veteran testified that he can hear at 
"talking level," although he sometimes has to turn to his 
right.  


ORDER

A disability rating in excess of 10 percent for the veteran's 
left ear hearing loss is denied.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for right ear hearing loss.  He is also 
claiming entitlement to an increased (compensable) disability 
rating for his service-connected residuals of laceration of 
right middle finger.

A.  Right Ear Hearing Loss

A review of the veteran's claims file reveals that he has 
previously been denied service connection for right ear 
hearing loss.  In April 1983, the RO issued a rating decision 
that denied service connection, in pertinent part, for 
hearing loss, right ear. The veteran did not appeal the RO 
decision and it became final.  38 U.S.C.A. § 7105(c) (West 
1991).  

In December 1989, the veteran attempted to reopen his claim 
for service connection for bilateral hearing loss.  In 
January 1990, the RO issued a rating decision that denied the 
veteran's attempt to reopen.  Thereafter, the veteran filed a 
notice of disagreement regarding this decision.  The RO then 
supplied the veteran with a statement of the case on this 
issue.  However, the veteran failed to file an appeal within 
the allowed time and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As a result, the proper issue to be 
adjudicated in this matter is whether the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for right ear hearing loss.  

The RO has treated this issue as a claim for service 
connection for right ear hearing loss.  The fact that the RO 
may have determined that new and material evidence was 
presented, and reopened the claim on that basis, is not 
binding on the Board.  Barnett v. Brown, 8 Vet. App. 1 (1995) 
(On appeal, the U.S. Court of Appeals for the Federal Circuit 
(Federal Court) held that the United States Court of Veterans 
Appeals, known as the U. S. Court of Appeals for Veterans 
Claims since March 1, 1999, correctly construed 38 U.S.C. 
§§ 5108 and 7104 in holding that the Board is required to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate 
service connection or other issues going to the merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)).

The Board notes that the RO did not provide the veteran with 
laws and regulations concerning finality of rating decisions, 
the requirement to submit new and material evidence to reopen 
a claim and what constitutes such evidence, and did not 
indicate whether his claim has been reopened or decided on 
the basis of the failure to present new and material evidence 
which would warrant reopening that claim.  This is not 
permissible. See Barnett v. Brown, 8 Vet. App. 1 (1995), cf. 
Curry v. Brown, 7 Vet. App. 59, 66 (1994) (When the Board 
addresses a question not considered by the RO, the Board must 
consider whether the claimant had notice and whether the 
claimant was prejudiced.).  Accordingly, the RO should 
reconsider this issue and determine if the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for right ear hearing loss. 

B.  Residuals of Laceration to Right Middle Finger

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court), held that 38 C.F.R. §§ 
4.40, 4.45 (1998) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated. Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes. DeLuca, 8 Vet. App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part. 38 C.F.R. § 4.40 (1998).  
The factors involved in evaluating and rating disabilities of 
the joints include: weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (1998). These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors which 
must be considered when rating the veteran's joint injury. 
DeLuca, 8 Vet. App. at 206-07.

A VA orthopedic examination should be conducted to ascertain 
the level of disability caused by the veteran's service 
connected residuals of laceration of right middle finger.  In 
this regard, the veteran's representative, in his written 
brief presentation, argued that the veteran has not been 
afforded a recent examination in order to determine the 
current level of this disability.  At the October 1997 
hearing conducted herein, the veteran testified that he has 
reduced strength and constant pain throughout his upper right 
extremity.  The Court has also held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).

The Board would be remiss if it were to attempt to decide the 
issues on appeal without first obtaining all the pertinent 
evidence that is missing and scheduling the veteran for 
another VA disability compensation examination.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
residuals of laceration of right middle 
finger during the course of this appeal.  
After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran, which have not 
been previously secured. 

2.  The veteran should be accorded an 
examination by a VA orthopedist.  The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the examiner prior to the examination.  
All necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of the veteran's service-
connected laceration of the right middle 
finger pathology found to be present. The 
orthopedist should provide complete 
rationale for all conclusions reached.

a. With respect to the functioning 
of the veteran's right middle 
finger, attention should be given to 
the presence or absence of pain, any 
limitation of motion, swelling, 
ankylosis, deformity, or impairment.  
The examiner should provide complete 
and detailed discussion with respect 
to any weakness, fatigability, 
incoordination, restricted movement, 
or pain on motion.  The examiner 
should provide a description of the 
effect, if any, of pain on the 
function and movement of the 
veteran's right hand and arm. See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (1998) 
(functional loss may be due to pain, 
supported by adequate pathology).  
In particular, it should be 
ascertained whether there is 
additional motion lost due to pain 
on use or during exacerbation of the 
disability.

b. The examiner is requested to 
comment on the degree of limitation 
on normal functioning caused by 
pain. Range of motion testing should 
be conducted to include the fingers 
of the right hand and wrist. The 
examining orthopedist should specify 
the results in actual numbers and 
degrees. The examiner should also 
indicate the normal range of motion 
for the areas tested and how the 
veteran's range of motion deviates 
from these norms.

c. The examiner should note whether 
any scars are present in the 
veteran's right middle finger area.  
If so, the examination report should 
describe the scar (location and 
size) and indicate whether it is 
tender or painful on object 
demonstration and/or whether the 
scar interferes with the normal 
function of the right hand or wrist.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). 

4.  The RO should readjudicate the issue 
of entitlement to an increased 
(compensable) disability rating for the 
service-connected residuals of laceration 
of right middle finger.  The RO should 
also determine if the veteran has 
submitted new and material evidence to 
reopen his claim for service connection 
for right ear hearing loss.  In doing so, 
the RO should provide both the veteran 
and his representative with a 
supplemental statement of the case 
covering all the pertinent evidence, law 
and regulatory criteria, including the 
legal provisions as to the requirement to 
submit new and material evidence to 
reopen a finally denied claim. See 38 
U.S.C.A. § 5108 (West 1991) and 38 C.F.R. 
§ 3.156(a) (1998).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.  The veteran need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

